DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew A. Stanford on 4/1/21. Support for amendment below is found in paragraph [0021] of original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
Replace claims 1-3 by following:
Claim 1. A spot welding apparatus that performs spot welding of a plurality of plate materials which are lapped to each other, the spot welding apparatus comprising: 
	a resistance spot welding device forming a plurality of resistance spot welds in lapped portions of the plurality of plate materials; and
	a friction stir spot welding device including:
		a tool retaining member on which a tool is detachably mounted;

		a rotation driving unit that rotates the tool retaining member; and
		a controller including a processor, a volatile memory, and a non-volatile memory, the controller being programmed to, based on instructions of an operation program stored in the non-volatile memory, control and drive the displacement driving unit to move the tool retaining member toward the lapped portions and insert the tool retained by the tool retaining member into the lapped portions while the controller drives the rotation driving unit to simultaneously rotate the tool retaining member to perform friction stir spot welding, the controller being programmed to control the displacement driving unit in accordance with the instructions of the operation program that moves the tool retaining member to a region of the lapped portions located between the plurality of resistance spot welds formed by the resistance spot welding device and forms at least one friction stir spot weld in the region of the lapped portions, the controller being programmed to perform calculations by use of the volatile memory based on the operation program stored in the non-volatile memory to set a welding pitch between the at least one friction stir spot weld and each of the plurality of resistance spot welds to a value that is larger than a sum of a radius of each of the plurality of resistance spot welds and a radius of the at least one friction stir spot weld.
Claim 2.  The spot welding apparatus according to claim 1, wherein the controller is programmed to perform calculations 
Claim 3.  The spot welding apparatus according to claim 1, wherein:
	the plurality of plate materials are formed of steel, and  
	in a case where a welding pitch between the at least one friction stir spot weld and each of the plurality of resistance spot welds is Y and a thickness of each of a pair of plate materials is X,
		the controller is programmed to set the welding pitch to meet  Y ≦ ‒ 1.4X2 + 18.6X + 0.6 in a case where the plate materials are low-carbon steel, and
		the controller sets the welding pitch to meet Y ≦ ‒ 1.9X2 + 25.5X + 2.1 in a case where the plate materials are medium-carbon steel or low-alloy steel.  

Cancel claims 4-9 and 14-17.

Reasons for Allowance
Claims 1-3 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding clam 1, the controller structure programmed to control the driving units so as to form at least one friction stir spot weld in a region of lapped portions located between the plurality of spot welds as recited, and based on an operation program stored in the non-volatile memory, to set a welding pitch with claimed criteria in the spot welding apparatus is considered novel and non-obvious over prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735